DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a biosensor comprising a support structure, at least two interdigitated electrodes functionalized with a linker comprising a boronic acid functional group coupled to at least one antibody or fragment thereof that selectively interacts with at least one fungal plant pathogen that infects a canola plant, wheat plant, barley plant, corn plant, rice plant, millet plant, sorghum plant, or a combination thereof, wherein the antibody is anti-sclerotinia sclerotiorum (Instant Specification, see: Example 1 [0076], Example 3 [0082], Example 5 [0088], Example 6 [0093]);
does not reasonably provide enablement for the antibody or fragment thereof being configured to selectively interact with the remaining instantly recited plant pathogens.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s originally filed disclosure fails to teach or suggest any specific examples of embodiments of the “at least one antibody or fragment thereof” configured to selectively interact with the instantly claimed plant pathogens.  Antibody interactions are well known in the art as being unpredictable and varied (the same antibody can interact with a plurality of binding sites, and the same binding sites can interact with a plurality of antibodies).  Due to the large variety/combinations of compositions and molecular interactions mechanisms, one having ordinary skill in the art would have been unable to make and/or use the instantly claimed device without undue experimentation.  While the Applicants allege that one having ordinary skill in the art would have been able to produce an antibody that specifically binds to the described fungal plant pathogens by citing a plurality of related art (Instant Specification, see: [0052]), there is no further disclosure of how one having ordinary skill in the art would have been able to use the cited references to produce antibodies which selectively interact with the above mentioned plant pathogens.
Regarding the Applicant’s remarks filed 03/08/2022: Assuming arguendo, the references cited in para. [0052] of the Instant Specification would have enable one having ordinary skill in the art to produce antibodies and incorporate them into the instant invention, none of the references cited by the Applicants are directed towards the remaining instantly recited plant pathogens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 8-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Building an Antibody-based Pathogen Specific Plant Disease Monitoring Device for Agriculture Pest Management), in view of Zou et al. (A Polymer Microfluidic Chip With Interdigitated Electrodes Arrays for Simultaneous Dielectrophoretic Manipulation and Impedimetric Detection of Microparticles), and Ho et al. (Ultrasensitive electrochemical detection of biotin using electrically addressable site-oriented antibody immobilization approach via aminophenyl boronic acid).
Regarding claims 1, 3, and 21, Li discloses a biosensor for detecting the presence of and/or the amount of at least one fungal plant pathogen in a sample, comprising:
a support structure (Figure 4, see: support (not pictured, but inherent for the device to function since gold electrodes cannot float freely without a supporting arrangement) upon which the gold electrodes are disposed on);
a plurality of electrodes configured for impedance analysis coupled to the support structure, including a gold electrode, wherein the gold electrode is functionalized with a linker coupled to at least one antibody or fragment thereof that specifically binds with at least one fungal plant pathogen that infects a canola plant, a wheat plant, a barley plant, a corn plant, a rice plant, a millet plant, a sorghum plant, or a combination thereof, Sclerotinia sclerotiorum; or specifically binds with an asocopore of conidospore of the at least one fungal plant pathogen (Figure 4, see: gold electrode, linker, antibody, S. sclerotiorum spore); and
an impedance measurement circuit coupled to the plurality of electrodes (Fig. 1, see: measuring circuit).
Li does not explicitly disclose the electrodes being configured as at least two interdigitated electrodes coupled to a support structure.
Zou teaches an analogous electrochemical impedance spectroscopy (EIS) device comprising microfabricated gold interdigitated electrode arrays disposed on a polymer substrate (Fig. 1; Fig. 2; pg. 529-530/A. Device Fabrication).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to change the electrode shape in the device disclosed by Li, into an interdigitated configuration, as taught by Zou.  An ordinary skilled artisan would have been motivated to do the foregoing in order to provide the capability to generate higher electric filed strength and desirable field gradients with low voltage and heat generation (Zou: pg. 527-528/I. INTRODUCTION).
Modified Li does not explicitly disclose the linker comprises a boronic acid functional group.
Ho teaches an analogous electrochemical immunosensor comprising a plurality of electrodes (Scheme 1), wherein the working electrode is functionalized with antibodies (see: anti-biotin) via a plurality of linkers, including aminophenylboronic acid (see: Scheme 1 (B)) and gold nanoparticle-thiol groups (see: Scheme 1 (A)).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to utilize and test both immobilization schemes taught by Ho, into the device taught by modified Li, since such a modification could provide for an immunosensor with a sensitivity 250 times higher than the disclosed scheme (Ho: pg. 1026/4. Conclusions).
Regarding claim 5, modified Li further discloses the linker is a SAM, a macromolecule, or a thin layer of polymer (Li: Figure 4, see: PEG; Ho: Scheme 1, see: aminophenylboronic acid).
Regarding claim 6, modified Li further discloses the linker is a SAM that comprises a thiol head group (Ho: Scheme 1, see: Au-thiol bonds).
Regarding claim 8, modified Li further discloses fingers of a pair of interdigitated electrodes, arranged together in an array, have an about square shape (Zou: Fig. 1, Fig. 2, see: IDA electrodes have rectangular cross sections which is analogous to “an about square shape”).
Regarding claim 9, modified Li further discloses the biosensor is a non-faradaic biosensor (Li: Figure 5, see: impedance).

Regarding claim 4, Li discloses a biosensor for detecting the presence of and/or the amount of at least one fungal plant pathogen in a sample, comprising:
a support structure  (Figure 4, see: support (not pictured, but inherent for the device to function since gold electrodes cannot float freely without a supporting arrangement) upon which the gold electrodes are disposed on);
a plurality of electrodes configured for impedance analysis coupled to the support structure, including a gold electrode, wherein the gold electrode is functionalized with a linker coupled to at least one antibody or fragment thereof that specifically binds with an asocopore of conidospore of the at least one fungal plant pathogen (Figure 4, see: gold electrode, linker, antibody, S. sclerotiorum spore); and
an impedance measurement circuit coupled to the plurality of electrodes (Fig. 1, see: measuring circuit).
Li does not explicitly disclose the electrodes being configured as at least two interdigitated electrodes coupled to a support structure.
Zou teaches an analogous electrochemical impedance spectroscopy (EIS) device comprising microfabricated gold interdigitated electrode arrays disposed on a polymer substrate (Fig. 1; Fig. 2; pg. 529-530/A. Device Fabrication).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to change the electrode shape in the device disclosed by Li, into an interdigitated configuration, as taught by Zou.  An ordinary skilled artisan would have been motivated to do the foregoing in order to provide the capability to generate higher electric filed strength and desirable field gradients with low voltage and heat generation (Zou: pg. 527-528/I. INTRODUCTION).
Modified Mendes does not explicitly disclose the linker comprises a boronic acid functional group.
Ho teaches an analogous electrochemical immunosensor comprising a plurality of electrodes (Scheme 1), wherein the working electrode is functionalized with antibodies (see: anti-biotin) via a plurality of linkers, including aminophenylboronic acid (see: Scheme 1 (B)) and gold nanoparticle-thiol groups (see: Scheme 1 (A)).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to utilize and test both immobilization schemes taught by Ho, into the device taught by modified Li, since such a modification could provide for an immunosensor with a sensitivity 250 times higher than the disclosed scheme (Ho: pg. 1026/4. Conclusions).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-9, and 21 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/           Primary Examiner, Art Unit 1797